Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1, 13, 15, 22-23, 26, 35, 38-39, 48-49, 52, 61, and 64-66 are pending as of the reply and amendments filed on 12/23/20. Claims 2-12, 14, 16-21, 24-25, 27-34, 36-37, 40-47, 50-51, 53-60, and 62-63 are canceled. Claim 66 has been newly added. Claims 1, 13, 15, 22-23, 26, 35, 38-39, 52, and 65 are currently withdrawn from examination as being directed to a non-elected invention or species. Claims 48-49, 61, 64, and new claim 66 are currently under examination. 
The rejection for improper Markush grouping is withdrawn in view of the amendments to the claims.
The rejection of claims 40-41, 48-49, and 61 under 35 USC 102(b) over Ambinter chem. library is withdrawn in view of the amendments.
The rejection of claims 40-41, 48, and 64 under 102(b) over Yamada, USP 5733931 is withdrawn in view of the amended claims.
The 102(b) rejection over Tumiatti is withdrawn in view of the amendments.
The provisional nonstatutory double patenting rejection over the claims of 16761365 is withdrawn in consideration of the amended claims and Applicants’ arguments. 
Search and examination was extended to 3 additional species of formula (III), shown below, in consideration of the amended claims, in accordance with MPEP 803.02(III)A, with the 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. 

Claims 48-49, 61, 64, and 66 were examined.
Claims 48-49, 61, and 64 are rejected. Claim 66 is objected to. 

New Rejections-Necessitated by Claim Amendments
Claim Rejections-35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 48-49 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zengel et. al., USP 4418211 (patented 11/29/1983). 

Zengel discloses the synthesis of the compound trans-1,4-cyclohexyl-bis-(p-tolyl-sulphonylurea) (col. 20, Ex. 20, line 49-col. 21, line 9): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
1, R3=H; L2=L2A-L2B-L2C, wherein L2A=-S(O)2-, L2B=bond, and L2C=-NH-; R2 is =O; L1=bond; L4 is L4A-L4B-L4C, wherein L4A=-S(O)2-, L4B=bond, and L4C=-NH-; R4 is =O; L3=bond; z5, z6=both 1; R5, R6=both methyl; R8, R9=both hydrogen. Zengel as such anticipates the claims.


Claim(s) 48-49 and 61 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ambinter Chemical Library, published in CAS STN on 7/15/2003.


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. This compound is included within formula (III) of the claims as defined accordingly: b, d=both 1; z2 and z4=both 1; R1, R3=H; L2=L2A-L2B-L2C, wherein L2A=-O-, L2B=-CH2-, and L2C= bond; R2 is =O; L1=bond; L4 is L4A-L4B-L4C, wherein L4A=-O-, L4B=-CH2-, and L4C= bond; R4 is =O; L3=bond; z5, 5, R6=both hydrogen; R8, R9=both hydrogen. The compound is included in formula (IIIb) of claim 61 as follows: R5.1, R5.2, R6.1, and R6.2 are all hydrogen. Regarding the specific stereoisomer recited in the claims, Ambinter disclosed the compound in a chemical library for sale, and the compound would have been expected to have existed as a mixture of stereoisomers, including the stereoisomer of the instant claims, from the structure given. Ambinter thus anticipates the claims. 

Claim(s) 48-49 and 64 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Humber et. al., J. Med. Chem., vol. 9, pp. 329-337, publ. 1966.
Humber discloses synthesis of analogs of trans-1,4-bis(2-chlorobenzylamino-methyl)cyclohexane and evaluation of activity as potential cholesterol lowering agents (see Title & Abstract; p. 329, 1st para). Humber discloses the synthesis and evaluation of the following compound as the dihydrochloride salt (p. 335, Table IV, see compound 140): 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, wherein R1 and R2 are both: 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
. Humber discloses the compound as a mixture of the cis- and trans-1,4 isomers (p. 335, see explanation beneath Table IV). The structure of this compound is shown below for clarity: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. The compound 140 is included 1, R3=H; L2=L2A-L2B-L2C, wherein L2A= bond, L2B= bond, and L2C= bond; R2 is =O; L1= -CH2-; L4 is L4A-L4B-L4C, wherein L4A= bond, L4B= bond, and L4C= bond; R4 is =O; L3= -CH2-; z5, z6=both 1; R5, R6=both hydrogen. Humber discloses the compound was dosed at 10 µmoles/kg and 75 µmoles/kg to mice for pharmacological evaluation (p. 335, Table IV; p. 336, right col., last para-p. 337, left col., top para); therefore, it would have been expected that the compound 140 would have been present with a pharmaceutical excipient (e.g. carrier), and have met the limitation of instant claim 64, a pharmaceutical composition comprising a compound of formula (III) and a pharmaceutical excipient. Humber as such anticipates the claims.


Claim Objection
Claim 66 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 


Conclusion
Claims 48-49, 61, and 64 are rejected. Claim 66 is objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SARAH PIHONAK/Primary Examiner, Art Unit 1627